Citation Nr: 1615448	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  07-16 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for coronary artery disease (CAD), currently rated as 30 percent disabling.

(The issue of entitlement to service connection for peripheral vascular disease of the bilateral lower extremities is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The rating decision, in relevant part, granted entitlement to service connection for CAD and assigned a 30 percent disability rating, effective May 25, 2005. 

In October 2013, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the electronic claims file.  

The Board remanded the Veteran's claim in February 2014.  The matter again is before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in February 2014 the Board remanded the issue of entitlement to an initial rating greater than 30 percent for CAD for additional development.  Specifically, the remand directed that the Veteran be provided with a letter requesting that he provide the name, addresses, and approximate dates of treatment of all medical care providers.  In August 2015, the Evidence Intake Center in Newnan, Georgia, sent the Veteran a letter that complied with the foregoing.  In response, the Veteran submitted a completed VA Form 21-4142 outlining two private treatment providers, a request for those records was made, and records ultimately were associated with the electronic claims file. 

The remainder of the February 2014 remand directives, however, were not completed.  Specifically, the remand directed that the Veteran be scheduled for a VA heart examination to determine the current severity of his CAD.  The electronic claims file does not indicate that such an examination was scheduled.  (There is a May 2015 Disability Benefits Questionnaire (DBQ) for CAD of record; however, this was completed by the Veteran's private physician.)  In addition, the remand directed that after the examination and any additional development deemed necessary had been completed, that the record should be reviewed and that if the benefits sought were not granted a Supplemental Statement of the Case (SSOC) should be furnished to the Veteran and his representative.  No SSOC on this issue has been completed.

In light of the foregoing, the Board concludes that a remand is required to fully comply with the Board's February 2014 directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA heart examination to determine the current severity of his CAD.  The examiner must review the electronic claims file in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should conduct an exercise stress test and determine the level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the Veteran's level of activity that results in dyspnea, fatigue, angina, dizziness, or syncope.  This estimation should also be expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow.  The examiner should determine whether the Veteran has had any episodes of acute congestive heart failure in the past year.  The examiner should also state whether the Veteran has left ventricular dysfunction and provide the ejection fraction.  
The medical rationale for all opinions expressed should be provided.

2.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue an SSOC to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




